Case 1:18-cv-23186-JEM Document 18 Entered on FLSD Docket 10/28/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:18-cv-23186

  ANDRES GOMEZ,

         Plaintiff,
  v.

  SPEEDWAY LLC, a Delaware Limited
  Liability Company,

        Defendant.
  ___________________________________/

                  JOINT MOTION FOR ENTRY OF PROPOSED CONSENT DECREE
         Plaintiff, ANDRES GOMEZ and Defendant, SPEEDWAY LLC, have settled and jointly

  move the Court for entry of the attached proposed Consent Decree.

         Dated October 28, 2019


       Respectfully Submitted,                      Respectfully Submitted,
        /s/ Anthony J. Perez                     /s/ Daniel B. Rogers______
        Anthony J. Perez                         DANIEL B. ROGERS
        Florida Bar No.: 535451                  Florida Bar No.: 195634

        GARCIA-MENOCAL & PEREZ, P.L.             SHOOK HARDY BACON LLP
        4937 S.W. 74th Court, Unit #3            201 Sd. Biscayne Blvd
        Miami, FL 33155                          Suite 3200
        Telephone: (305) 553- 3464               Miami, FL 33131
        Primary Email: ajperezlaw@gmail.com      Telephone: (305) 358-5171
        Secondary Email: ddunn@lawgmp.com        Email: drogers@shb.com
        aquezada@lawgmp.com                      Attorneys for Defendant, Speedway, LLC
        Attorney for Plaintiff
